Citation Nr: 0430417	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for any ear, nose, or 
throat disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), evidentiary development is necessary.

In 1939 the veteran was admitted to St. Mary's Hospital at 
nine years of age due to pain and some discharge from both of 
his ears.  The veteran had extreme tenderness of the mastoid 
area with some swelling, and purulent discharge from the 
ears.  The veteran was diagnosed as having acute suppurative 
mastoiditis.  An x-ray report noted both mastoids were cloudy 
throughout, the left more so than the right.  There was some 
trabecula destruction, especially in the peri-antral region 
(left).  After a left mastoidectomy, the veteran's condition 
on discharge was "recovered."

The veteran's February 1947 enlistment examination noted the 
veteran had no ear, nose, and throat abnormalities, and a 
whispered-voice hearing test indicated 15/15 for both ears.  
In late February, the veteran's service medical records 
indicate he complained of a cough and sore throat with a bout 
of chills and fever.  The veteran was admitted to the Tilton 
General Hospital where he was diagnosed as having 
pharyngitis, acute, catarrhal, and moderate, cause and 
organism unknown.  

In March 1947, the veteran complained of pain in the left 
ear.  A March 27 report noted otitis media, chronic, 
suppurative, bilateral, severe, caused undetermined, with 
hearing 15/15, bilaterally.  A Line of Duty entry noted "No 
EPTS."  Another report from the same day noted mastoiditis, 
acute, severe, left, hearing and cause undetermined.  The 
veteran noted the mastoiditis at age nine, and stated he had 
been well since that time.  A physical examination revealed 
the right ear canal post infection perforation, old, drum 
retracted, and left canal filled with pus, drum red, with 
tenderness over left mastoid.  A radiologic report noted 
essentially negative mastoids.  Another clinical record noted 
the veteran also had adenoiditis, acute, moderate, improved, 
and deviation of nasal septum, moderate, unimproved.  

April 18 progress notes indicated, among other things, the 
veteran had an episode of otorrhea the day before, but the 
ear was currently dry.  There was a great deal of tenderness 
over the mastoid on the left.  By the end of May, the left 
ear had subsided and healed, but the right ear indicated 
exacerbation.  In mid-June, the left ear was healed and dry, 
but the inferior portion of the right eardrum was a greenish 
white color.  A June 23 progress note stated the left eardrum 
was dry, and the right eardrum, post-infection, was fibrotic 
and contracted.  There was also a great amount of hypertrophy 
seen extending from the nasopharynx.  By the end of June, 
both ears were dry.  In early July, a notation indicated the 
veteran was asymptomatic, with bilateral perforations of 
eardrums.  His ears were dry, with no evidence of infection.  
The veteran had hypertrophied adenoids, and a deviated 
septum.  It was noted the veteran would be CDD on the basis 
of bilateral chronic suppurative otitis EPTS.  Thereafter, 
the veteran was found to be unfit for any military duty due 
to the bilateral otitis media, and a deviated septum.  

In terms of the issue with hearing loss, the veteran 
testified after the initial mastoidectomy in 1939, he had no 
problems with his ears.  Prior to the in-service 
hospitalization, the veteran was in basic training, which 
involved firing an M-1, among other weapons.  He testified 
his hearing worsened at least thirty-five years ago when he 
got a hearing aid.  The veteran stated he had another 
mastoidectomy in 1952.  In response to a question concerning 
post-service noise exposure, the veteran stated he was not 
exposed as he worked in anything from truck driving to 
warehouse or construction-type work.  

The veteran submitted an April 2003 opinion from Dr. Brady of 
bilateral handicapping sensorineural hearing loss, and 
superimposed conductive hearing loss on the right.  

In terms of procedure, a February 1948 rating decision denied 
service connection for otititis media.  In September 2002, 
the veteran filed a service connection claim for bilateral 
hearing loss.  After a December 2002 denial, the veteran 
filed a statement, which the RO interpreted as an application 
to reopen the claim for otitis media, and an additional ear, 
nose, and throat service connection claim.  The June 2003 
rating decision denied all three claims, and the veteran's 
notice of disagreement addressed only the bilateral hearing 
loss and the ear, nose and throat claims.

At the hearing, the veteran appeared to state he did not 
suffer from disorders of the mouth or throat.  Despite this, 
however, both claims are remanded because the veteran should 
be afforded a VA examination to determine whether any such 
conditions noted in service caused a current hearing 
disability.  A comprehensive medical evaluation should reveal 
whether the veteran retains any current disability connected 
to those initially chronicled during active duty.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  

2.  The RO should attempt to obtain any 
relevant medical records identified by 
the veteran generated during this 
appeal.  

3.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should assess the current 
severity of any bilateral hearing loss, 
and provide an opinion as to whether it 
is at least as likely as not that any 
current bilateral hearing loss is 
related to the events described in 
service, considering the historical 
medical evidence from that time, and 
the veteran's contention of hazardous 
sound exposure during basic training.  
The examiner should address the pre-
service and post-service mastoid 
surgeries.  The examiner should clarify 
any diagnoses of ear, nose and throat 
problems, and whether they are related 
to service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

4.  Then, the RO should readjudicate 
the veteran's service connection claims 
for bilateral hearing loss, and ear, 
nose, or throat disorders.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




